Citation Nr: 1021072	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  06-16 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left shoulder, also 
claimed as left biceps rupture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel





INTRODUCTION

The Veteran served on active duty from April 1982 to 
January 2004.

This appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a 
February 2005 rating decision of the VA Regional Office 
(RO) in Los Angeles, California that granted service 
connection for degenerative joint disease of the left 
shoulder, also claimed as left biceps rupture, effective 
from February 1, 2004, for which a 10 percent disability 
evaluation has been assigned.  The Veteran appeals for a 
higher initial rating.


FINDINGS OF FACT

1.  Throughout the rating period, the Veteran's left 
shoulder disability has primarily been manifested by 
complaints of pain and functional limitations with 
objective evidence of degenerative changes, crepitus, 
diminished strength, some deformity of the biceps and 
positive impingment of the left shoulder

2.  The Veteran has essentially full range of motion of 
the left shoulder and no more than moderate muscle injury, 
and no more than slight left shoulder disability are 
demonstrated.

3.  Disability associated with the left shoulder does not 
result in marked interference with earning capacity or 
employment beyond that contemplated by the assigned 10 
percent evaluation.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for degenerative joint disease of the left shoulder, also 
claimed as left biceps rupture, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5201, 5304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the symptoms associated with his 
service-connected left shoulder disability are more 
disabling than reflected by the currently assigned 
disability rating and warrant a higher initial evaluation.

Preliminary Considerations - VA's Duty to Assist the 
Veteran

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to 
notify the claimant and his or her representative, if any, 
of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  For an increased compensation 
issue, 38 U.S.C.A. § 5103(a) requires at a minimum that 
the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide or ask the Secretary to 
obtain medical or lay evidence demonstrating a worsening 
or increase in severity of the disability.

The notice requirements of the VCAA apply to all elements 
of a service-connection claim including: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded. Id. at 486.

The Veteran challenges the initial evaluation for left 
shoulder disability following the grant of compensation in 
February 2005.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service 
connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated 
and proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended 
to serve has been fulfilled. Id. at 490-91.  Here, the 
duty to notify was satisfied by letter dated in August 
2004.  The notice provided before service connection was 
granted is legally sufficient.  Moreover, the letter was 
supplemented by correspondence dated in June 2008 in which 
the Veteran was provided with additional notice pertaining 
to what is required for a higher disability evaluation.  
The latter also provided pertinent information as to the 
effective date elements of the claim. See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, VA's duty 
to notify in this case has been satisfied.  For these 
reasons, the Board may proceed to decide the appeal.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Records from an armed forces outpatient 
facility the Veteran identified as where he receives 
treatment have been received.  Medical reports from his 
treating physician have been reviewed.  During the course 
of the appeal, the Veteran was afforded VA examinations in 
November 2004 and January 2009.  The whole of the record, 
including his personal statements and those of his 
representative have been read and carefully considered. 

In a May 2010 Informal Hearing Presentation, the Veteran's 
representative questions the adequacy of the most recent 
VA compensation and pension examination in 2009 and 
requests that the case be remanded for another to be 
performed because of "inconsistencies".  The Board finds, 
however, that the representative's concerns are unfounded.  
It is determined that the 2009 VA examination is adequate 
for adjudication purposes.  It appears that the 
"inconsistencies" are no more than differing physical 
findings than those reported by the treating physician.  
Under the circumstances, the Board finds that no further 
notice or assistance to the appellant is required to 
fulfill VA's duty to assist in the development of the 
claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claim 
is ready to be considered on the merits.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (2009).  The 
Board attempts to determine the extent to which the 
Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life and is based, as far as practicable, on average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.10 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2009).  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 4.3 (2009).

The Veteran's left shoulder disability is evaluated under 
the provisions of 38 C.F.R. § 4.73 Diagnostic Code 5304 
which applies to injuries to Muscle Group IV, the 
intrinsic muscles of the shoulder girdle, to include the 
supraspinatus, infraspinatus and teres minor, 
subscapularis, and coracobrachialis.  The function of 
these muscles is stabilization of the shoulder against 
injury in strong movements, holding the humerus head in 
its socket, abduction, and outward rotation and inward 
rotation of the arm.  For the dominant arm, Diagnostic 
Code 5304 provides for a noncompensable evaluation for a 
slight disability, a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for a moderately 
severe disability, and a 30 percent evaluation for a 
severe disability.  For the non-dominant arm, Diagnostic 
Code 5304 provides for a noncompensable evaluation for a 
slight disability, a 10 percent evaluation for a moderate 
disability, a 20 percent evaluation for moderately severe 
or severe or disability. Id

Another potentially applicable rating code is 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 which provides for a 20 
percent rating when arm motion is limited to raising the 
arm to shoulder level; or when the motion of the minor arm 
is limited to midway between the side and shoulder.  A 30 
percent disability rating is warranted when the range of 
motion of the major arm is limited to midway between the 
side and shoulder; or the range of motion of the minor arm 
is limited to 25 degrees from the veteran's side.  A 40 
percent rating is warranted only when a claimant is unable 
to raise the major arm to 25 degrees from the side. Id.

Degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint is 
noncompensable under the appropriate Diagnostic Code, an 
evaluation of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 
5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Separate evaluations may be assigned for separate periods 
of time based on the facts found.  In other words, the 
evaluations may be "staged." Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. 
App. 119, 126 (2001).



Factual Background

The Veteran was afforded a VA examination for muscles in 
November 2004.  He provided history to the effect that 
while playing basketball in 1995, he felt a pop in his 
left shoulder area.  He stated that upon receiving 
treatment, he was told that he had a proximal biceps 
tendon rupture and it was not repaired.  The appellant 
related that he currently had pain and popping in the left 
shoulder as well as some weakness and cosmetic deformity.  
He also complained of 7/10 dull aching pain, as well as 
occasional sharp shooting pain that was relieved by rest 
and increased with activity.  It was noted that he did not 
use braces. 

Upon examination of the left shoulder, some extra bulk was 
observed of the biceps distally from the shoulder with 
decreased bulk, which was "approximately sort of reverse 
popeye deformity."  The Veteran had 4/5 supination 
strength when compared to the right side.  Range of motion 
of the left shoulder was abduction to 180 degrees, forward 
flexion to 180 degrees, external rotation to 80 degrees 
with the arm at 90 degrees, and internal rotation to 90 
degrees.  It was reported that he did have some crepitus 
in the left shoulder as well as 4/5 rotator cuff strength.  
There was negative impingement.  There was no tenderness 
to palpation anywhere around the shoulder.

X-rays of the left shoulder showed mild to moderate 
degenerative changes of the left glenohumeral joint and 
mild spurring of the acromioclavicular joint.  There was 
no evidence of fracture or dislocation.  An assessment of 
left shoulder biceps rupture with mild glenohumeral 
degenerative changes with acromioclavicular arthritis was 
rendered.  It was commented that the left shoulder was 
mainly painful, and that he did not have increased fatigue 
with repetitive motions or lack of endurance, although 
strength was 4/5 compared to the right side.  It was added 
that the Veteran currently worked as a mechanic and had 
not had to miss any work in the last year.

The Veteran was seen at Robert E. Bush Naval Hospital in 
June 2006 for left shoulder pain.  It was noted at that 
time that pain was 3/10 and mild.  He reported left 
subacromial pain that improved during exercise and 
returned later, and slowly worsened with extended activity 
and lifting an object.  He related that the shoulder would 
catch during movement, and that he sometimes had to "pop" 
it to relieve his symptoms.  It was reported that there 
had been no musculoskeletal procedures on the left 
shoulder.  Physical examination disclosed deformity and a 
grossly abnormal left upper arm proximal defect of the 
biceps.  The arm was noted to exhibit very mild weakness 
and only when the arm started to flex and was then 
resisted.  It was reported that the Veteran was strong 
overall to begin with so subtleties were difficult to 
ascertain.  Shoulder pain was elicited at the end range of 
motion.  Pain was elicited by external rotation against 
resistance of the shoulder.  There was no swelling, 
erythema, increased warmth, winged scapula, muscle 
atrophy, tenderness on palpation, or tenderness on 
palpation of the bicipital groove of the left shoulder.  
The shoulder joints were reported to have full range of 
motion.  There was a long head biceps deformity of the 
left shoulder.  A 1+ Sulcus sign was observed with 
subluxation.  The scapula was high and medially rotated.  
Pain was elicited on motion.  An impression of shoulder 
sprain rotator cuff (capsule), left, was rendered.  

The Veteran's treating provider at Robert E. Bush Naval 
Hospital, C. J., MD, MPH, MSW, wrote in June 2006 that he 
continued to have pain and was currently experiencing 
increasing left shoulder pain secondary to the original 
injury.  She stated that he had had to change jobs to 
avoid heavy lifting, and that despite his regular and 
impressive exercise regimen, the left upper extremity was 
losing strength and functionality, and that this was 
impacting his activities of daily living and expected to 
worsen over time.  

The Veteran was afforded a VA compensation examination in 
January 2009.  It was noted that he worked full time as a 
hazard material examiner.  A history of the inservice 
injury was recited.  The appellant related that he had 
left shoulder pain and stated that this had forced him to 
quit his previous job because of the heavy lifting 
required.  He described the shoulder pain as intermittent, 
although occurring daily and worse in the morning, 
averaging 6/10.  He complained of crepitus with range of 
motion.  The Veteran was reported to have stated that he 
took no pain medications, had no injections, used no 
braces or assistive devices and had no acute episodes or 
flare-ups of pain.  

On physical examination of the left shoulder and upper 
extremity, the skin was intact.  No rotator cuff atrophy 
was noted.  The Veteran was observed to have a proximal 
biceps defect consistent with a prior biceps rupture.  
Forward flexion was from zero to 180 degrees.  Abduction 
was from zero to 170 degrees.  Crepitus was noted with 
range of motion.  Range of motion was not limited by pain, 
weakness, incoordination, fatigability, or lack of 
endurance on repetitive motion or flare-ups.  The Veteran 
had 5/5 strength in the rotator cuff muscle, biceps and on 
wrist supination.  He had negative belly lift press, and 
lift off tests.  There was a positive impingement sign.  

An X-ray of the left shoulder revealed minimal 
degenerative changes of the left acromioclavicular joint.  
The glenohumeral joint appeared normal.  Impressions of 
left proximal biceps rupture and left mild 
acromioclavicular degenerative joint disease were 
rendered.  The examiner commented that the Veteran was 
currently asymptomatic with full flexion, and supination 
strength

Legal Analysis

Initially, the Board notes that the record is not 
instructive as to whether the service-connected left 
shoulder disorder affects the dominant or nondominant 
upper extremity.  However, based on a thorough review and 
consideration of the evidence of record, the Board finds 
that a rating in excess of 10 percent is not warranted for 
the Veteran's left shoulder disability under 38 C.F.R. 
§ 4.73, Diagnostic Code 5304 or 38 C.F.R. § 4.71, 5201.  
The Board finds that no more than moderate muscle injury, 
and no more than slight left shoulder disability are 
demonstrated.  Thus, the disability evaluation would be 
the same regardless as to whether it is the dominant or 
nondominant arm. 

The evidence reflects that the Veteran primarily complains 
of intermittent pain which he most recently rated as six 
on a 10 scale, and some loss of function due to loss of 
strength.  There is evidence of degenerative changes, 
crepitus, some deformity of the biceps and positive 
impingment of the left shoulder.  When examined by VA in 
2004, strength at 4/5 was somewhat diminished compared to 
the right side.  His treating physician, Dr. Johnson also 
referred to diminished strength in 2006.  However, a value 
of 5/5 was shown on VA examination in January 2009 
indicative of normal supination strength.  Dr. Johnson 
noted in 2006 that the appellant had no swelling, 
erythema, increased warmth, winged scapula, muscle 
atrophy, or tenderness to palpation, and indicated that he 
had only very mild weakness.  When examined by VA in 
January 2009, the Veteran admitted to taking no pain 
medications, had no injections, used no braces or 
assistive devices and had no acute episodes or flare-ups 
of pain.  Under the circumstances, the Board finds that 
the record does not demonstrate evidence of "moderately 
severe" or "severe" impairment of the affected muscle to 
warrant a rating in excess of 10 percent of the left arm.  
The Board finds that the Veteran's left shoulder muscle 
disability is no more than moderate, and that a higher 
rating is not warranted under Diagnostic Code 5304.

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides for a 20 
percent disability rating for limitation of motion of the 
arm at shoulder level.  For VA purposes, normal range of 
shoulder motion from 0 to 180 degrees of forward elevation 
(flexion), 0 to 180 degrees of shoulder abduction, 
internal rotation 0 to 90 degrees, and external rotation 0 
to 90 degrees. See 38 C.F.R. § 4.71a, Plate I (2009).  The 
ability to lift the arm to shoulder level is lifting it to 
90 degrees. 

In this regard, the evidence reflects that the appellant 
has essentially full range of motion of the left shoulder 
in all aspects.  Therefore, left shoulder flexion and 
abduction far exceeds the limited to shoulder level that 
is required for a 20 percent rating in this regard.  
Accordingly, a rating of 20 percent rating is not 
warranted for current left shoulder disability under 38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2009).

The Veteran has arthritis of the left shoulder joint.  
However, 38 C.F.R. § 4.71a, Diagnostic Code 5003 for 
arthritis is not availing of more than a 10 percent 
disability evaluation for the left shoulder because the 
Veteran receives the maximum schedular rating under this 
Diagnostic Code.  Therefore, these criteria may not be 
utilized as a basis for a higher rating in this case.

The Board must also consider whether any alternative 
diagnostic code serves as a basis for a higher rating for 
service-connected left shoulder disability, to include 
C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2009).  
The evidence discloses, however, that there is no evidence 
of ankylosis of the scapulohumeral joint, fibrous union of 
the humerus, or impairment of the clavicle/scapula on 
which those diagnostic codes are predicated.  Therefore, 
these diagnostic codes are unavailing of a higher rating 
for the left shoulder.  

In determining the degree of functional impairment, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are for 
consideration. See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board accepts that the appellant has some 
degree of functional impairment, pain, and pain on motion.  
There have been indications of some weakness, diminished 
strength, and activity restrictions.  The Board deems the 
Veteran's own report of such symptomatology as credible.  
However, neither the lay nor the medical evidence reflects 
the functional equivalence of symptoms required for a 
higher evaluation.  When examined by VA in 2004, it was 
noted that the left shoulder was mainly painful, and that 
the Veteran did not have increased fatigue with repetitive 
motions, or lack of endurance.  Upon VA examination in 
January 2009, the examiner found that the left shoulder 
was not limited by pain, weakness, incoordination, 
fatigability, or lack of endurance on repetitive motion or 
flare-ups.  The evidence thus indicates that the Veteran 
retains very good function of the left shoulder despite 
the reported and observed symptoms and a higher rating is 
not warranted in this connection.  

The Board cognizes that a layperson is competent to 
describe what comes to him or her through the senses. See 
Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, 
the Veteran can assert that the symptoms associated with 
his left shoulder disability are worse.  The Federal 
Circuit has held that lay assertion is one type of 
evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  However, the 
Board retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the 
appellant asserts that his service-connected left shoulder 
disorder is more severely disabling, the Board points out 
that the findings on the 2004 and 2009 VA medical 
examinations, as well as those submitted by Dr. Johnson, 
do not establish that he has severe disability in this 
regard.  The Board has specifically considered his 
contentions of pain, weakness and functional loss.  
However, such functional impairment is included in the 10 
percent evaluation already assigned.  Even accepting his 
statements as true and correct, this would not warrant a 
higher rating for reasons stated above.  The Board 
concludes that the medical findings on examination are of 
greater probative value, and fail to demonstrate that a 
higher evaluation is warranted.  In view of such, the 
Board finds that the currently assigned disability 
evaluation of 10 percent is appropriate.

When a claimant is awarded compensation and assigned an 
initial disability rating, separate disability ratings may 
be assigned for separate periods in accordance with the 
facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999) (noting that staged ratings may be assigned at the 
time an initial disability rating is assigned).  In Hart 
v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims extended entitlement to staged 
ratings to claims for increased disability ratings where 
"the factual findings show distinct periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  In the instant case, the 
Board finds that there is no demonstrable clinical or 
subjective evidence during the appeal period showing any 
significant change to support a higher evaluation for the 
left shoulder disability.  The Board thus finds that a 
uniform rating is appropriate.

Finally, the Board has considered whether the case should 
be referred for extraschedular consideration of the claim 
under 38 C.F.R. § 3.321(b) (1) (2009).  Consideration of 
referral for an extraschedular rating requires a three-
step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, No.2008-7135 
(Fed. Cir. Jul. 17, 2009).  The Board finds, however, that 
the current 10 percent rating adequately contemplates the 
Veteran's disability picture for the time frame under 
consideration.  No untoward symptoms are indicated during 
that period.  The schedular criteria reasonably describe 
the appellant's disability level and symptomatology.  As 
such, the assigned schedular evaluation is adequate and no 
referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service is 
necessary to determine whether an extraschedular rating is 
warranted. See 38 C.F.R. § 3.321); Thun; Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the evidence is against the claim and 
the benefit-of-the-doubt doctrine does not apply.  The 
claim for an initial or staged rating in excess of 10 
percent for left shoulder disability is denied. See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An initial evaluation in excess of 10 percent for left 
shoulder disability is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


